OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on September 12, 1973, and maintained an office in Buffalo. On June 24, 1997, respondent was convicted upon his plea of guilty *83in the Federal District Court for the Western District of New York of misprision of a felony, in violation of 18 USC § 4. According to the transcript of the plea colloquy, respondent failed to report to the authorities that an individual was utilizing a communications facility to distribute cocaine. There is no corresponding felony in New York. Inasmuch as respondent was convicted of a serious crime, however, this Court, on August 8, 1997, entered an order suspending respondent and directing him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (d) and (g). Respondent appeared before the Court and submitted matters in mitigation. On September 10, 1997, respondent was sentenced in Federal District Court to a one-year term of unsupervised probation.
After consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of two years, effective August 8, 1997, and until further order of the Court.
Denman, P. J., Pine, Lawton, Balio and Boehm, JJ., concur.
Order of suspension entered.